—Appeal from a decision of the Unemployment Insurance Appeal Board, filed December 31, 1992, which ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
The Board found that the employer’s remark questioning claimant’s competence as a bookkeeper was isolated and done to protect the employer’s business from other possible costly errors. The Board also found that the employer was satisfied with claimant’s work and that there was continuing work available for claimant. Given these findings and the record before us, there is substantial evidence to support the Board’s conclusion that claimant voluntarily left her job without good cause for personal, noncompelling reasons.
Mikoll, J. P., Mercure, Weiss, Yesawich Jr. and Peters, JJ., concur. Ordered that the decision is affirmed, without costs.